                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


CLIFFORD ALVES, JR., AND
TROY SIMOES,
     Plaintiffs,


        v.                                                 CIVIL ACTION NO. 18-10654-MPK



CITY OF GLOUCESTER, THE GLOUCESTER
POLICE DEPARTMENT, AND POLICE
CHIEF LEONARD CAMPANELLO,
      Defendants.



  ORDER ON DEFENDANTS’ MOTIONS TO DISMISS PLAINTIFFS’ FIRST AMENDED
                        COMPLAINT (##24, 26).


KELLEY, U.S.M.J.

        This matter is before the court on defendants City of Gloucester, Gloucester Police

Department, and Police Chief Leonard Campanello’s Motions to Dismiss (##24, 26) the First

Amended Complaint (FAC) (#21) filed by plaintiffs Clifford Alves, Jr., and Troy Simoes. The

court has considered the motions, plaintiffs’ Joint Opposition (#28), and defendants’ Reply

(#31). As set out below, defendants’ motions are denied.

   I.        Facts.

             A. Officer Alves.

        Alves served as member of the 82nd Airborne Division in the United States Army

beginning in 1983 and has been a member of Army Reserves since 1987. (#21 ¶ 7.) He began

working as a police officer for the City of Gloucester in 1998. (#21 ¶ 8.) Beginning in 1999,
Alves experienced difficulty receiving time off from the Gloucester Police Department (GPD) to

fulfill his contractual obligations to the Army Reserves. (#21 ¶¶ 9, 11.) Sometime during 2006,

Alves returned from the second of three tours of active combat duty in the Middle East, and

when he inquired about his accrued vacation, sick, and personal time, the personnel director

responded, “Why do you need vacation days? You’ve been on vacation for a year.” (#21 ¶¶ 14,

15, 17.)

       On February 3, 2014, Alves requested a personal day, but he was called into work to

rewrite a report. (#21 ¶¶ 20, 21.) He was not paid overtime for the work, and he had to file a

grievance to recover the pay. (#21 ¶¶ 22, 23.) He alleges he was immediately retaliated against

when, on his next scheduled rotation, he was pulled from his assigned cruiser and ordered to do

remedial report writing. (#21 ¶¶ 24, 25.) In addition, he was removed from the Police

Department Training Division. (#21 ¶ 26.) Alves alleges these punishments were retaliation for

requesting time off for military service and for filing a grievance. (#21 ¶ 27.)

       In December 2014, Alves scheduled a two-week vacation for April 2015. (#21 ¶ 30.) He

alleges that although he was awarded a block of fourteen vacation days, his supervisor changed it

to thirteen vacation days and docked Alves the fourteenth day as a personal day. (#21 ¶¶ 30, 31.)

Alves alleges that personal days are more valuable than vacation days because they are more

flexible. (#21 ¶ 32.) On August 23, 2015, Alves filed a grievance in order to recover the

personal day; it was returned, and Alves was docked a vacation day instead. (#21 ¶¶ 28, 33.)

       Alves contends he was retaliated against for filing the August 23, 2015, grievance when

his supervisor questioned Alves’ response time to a call and opened an investigation into Alves.

(#21 ¶ 34.) Although the investigation revealed no wrongdoing on Alves’ part, immediately




                                                 2
 
following the investigation, Alves was removed from the Police Department Training Division.

(#21 ¶¶ 36, 37.)

              Alves alleges that on October 1, 2015, he was “disproportionately punished” when he

was placed on administrative leave and put under house arrest for allegedly dumping leaves and

grass at a compost yard. (#21 ¶ 37.) According to Alves, this minor offense is ordinarily

punished by city ordinance with a twenty-dollar fine, but he was “intentionally retaliated against

and disproportionately disciplined in violation of USERRA”1 when he received a two-day

suspension without pay, was denied permission to seek outside employment during the

suspension, and was fined $300.00. (#21 ¶ 38.) Alves alleges other officers, who are not

veterans and/or reservists, also dumped leaves in the same location, and the only discipline they

received was a written warning from the Department of Public Works (DPW). (#21 ¶ 42.)

While on administrative leave, Deputy Chief McCarthy ordered Alves not to contact the DPW.

(#21 ¶ 45.) If he had been permitted to contact DPW, Alves asserts he could have obtained

evidence that he was permitted to dump leaves and grass at the compost yard. (#21

¶ 46.) He further alleges that other officers have committed more serious offenses but were not

suspended or disciplined. (#21 ¶ 47.)

              In January 2016, Alves was interrogated and reprimanded after Boylston Police Academy

Director John Mulloy sent Defendant Campanello a letter of thanks for Alves’ instruction at the

academy. (#21 ¶¶ 48-52.)

              On April 13, 2016, Alves was involved in a training accident at Fort Devens Firearms

Range while working for the Massachusetts Police Training Council as a firearms instructor.



                                                            
1
     USERRA is the Uniformed Services Employment and Reemployment Act, 38 U.S.C. §§ 4301-
4335.
                                                               3
 
(#21 ¶ 53.) That day, he was informed there would be an investigation into the incident and was

placed on administrative leave for 102 days until the investigation was completed. (#21 ¶ 54.)

The investigation ultimately revealed Alves was not at fault, and the incident was classified as a

training accident. (#21 ¶ 60.) Alves alleges that being placed on administrative leave for a

training accident is another example of intentional discrimination and harassment in violation of

USERRA. (#21 ¶ 57.)

       In addition, on May 13, 2016, Campanello suspended Alves’ license to carry a firearm

(LTC) and added a “No Outside Employment” clause to Alves’ administrative leave, reversing

Campanello’s prior approval of outside employment. (#21 ¶ 62.) Alves alleges Campanello had

never revoked or suspended an officer’s LTC before May 13, 2016, including after the

following: (i) an October 15, 2015, incident where an officer was placed on administrative leave

for a substance abuse problem; (ii) a February 2016 incident where a civilian took out a

restraining order against an officer; or (iii) a July 2016 incident where an officer admitted he had

a substance abuse problem. (#21 ¶ 63.) In addition, Alves asserts Campanello refused to

provide him or his union attorney a copy of the report which explained why Alves’ LTC was

suspended. (#21 ¶ 65.)

       According to Alves, in order to appeal Campanello’s LTC revocation decision, Alves was

required to go to Gloucester District Court, which is located in the same building as the GPD.

(#21 ¶ 66.) However, Alves was warned that he would be arrested for trespassing if he entered

the GPD building without being escorted by Deputy Chief McCarthy, thereby making it

impossible for him to appeal Campanello’s LTC decision without special permission from

Campanello. (#21 ¶ 67.)




                                                 4
 
         While Alves was on administrative leave, Campanello agreed to allow Alves to go on a

pre-planned trip. (#21 ¶ 72.) Because he was on administrative leave, Alves alleges he should

have been able to take the trip without using vacation time. (#21 ¶ 73.) On August 3, 2016,

however, Alves discovered he had been charged four vacation days for the trip. (#21 ¶ 74.) After

Alves wrote to Deputy Chief McCarthy inquiring why he had been charged vacation days,

Campanello wrote a response directing Alves to seek remedy from the Mayor’s office. (#21

¶ 76.)

         On December 24, 2016, Alves alleges he was harassed by his supervisor over an

incomplete police report. (#21 ¶ 79.) Alves alleges his supervisor terminated him from his

position as a training officer “despite Alves being one of only four officers in the [GPD] to go

through the forty-hour Field Officers Training Course and who has the most experience in the

[GPD] as a trainer in multiple police disciplines.” (#21 ¶ 80.)

            B. Officer Simoes.

         Simoes served in the United States Coast Guard from 2002-2006, and thereafter, in the

Coast Guard Reserves until 2014. (#21 ¶ 83.) In 2012, Simoes began working as a police officer

for the GPD, and that summer, when he requested time off work to fulfill his commitment to the

Reserves, he began experiencing harassment. (#21 ¶¶ 84, 85.) He alleges that, beginning in

2013, after he turned in his drill schedule, Campanello instructed Deputy Chief McCarthy and

shift supervisors to harass Simoes as well. (#21 ¶ 88.) Simoes alleges Deputy Chief McCarthy

made multiple disparaging remarks about Simoes’ service, including asking when Simoes would

leave the Reserves, informing Simoes that he could make more money working overtime with

GPD, and telling Simoes that he was costing the City of Gloucester a lot of money. (#21 ¶¶ 89,

90, 97-99.) In addition, Simoes contends that, despite knowing the Coast Guard does not



                                                 5
 
provide separate orders for each drill date, Campanello and the GPD required Simoes to provide

separate orders. (#21 ¶ 93.)

          Although Simoes provided letters from his Coast Guard superiors, he contends the

harassment continued. (#21 ¶ 94.) When Simoes asked Lt. Aiello why he was being treated this

way, Aiello responded, “Chief [Campanello] is on my ass about this, Troy, it’s not coming from

me, and he [Chief Campanello] won’t let it go.” (#21 ¶ 95.) Simoes alleges the GPD, at

Campanello’s direction, was intentionally harassing Simoes so Simoes would resign from

military service. (#21 ¶ 96.)

          Simoes alleges the harassment resulted in a physical assault in the summer of 2014, when

Campanello “shoulder-checked” Simoes into a copy machine. (#21 ¶ 102.) Simoes further

contends that, because of his military service, he was routinely not being paid in a timely manner

for his police work. (#21 ¶ 110.) Simoes asserts that he asked Campanello’s secretary about

why he was not being paid, and about a week later, Campanello’s secretary also shoulder-

checked him into a copy machine. (#21 ¶ 113.) Simoes alleges he was not being paid because

Campanello instructed his secretary not to submit Simoes’ hours. (#21

¶ 112.)

          Further, Simoes asserts that although he got the second-highest score on the Sergeant’s

exam, and although the person with the highest score left the GPD, he was not promoted to the

open Sergeant’s position. (#21 ¶¶ 106-108.) Simoes alleges that, ultimately, this harassment and

discrimination caused him not to renew his contract with the Coast Guard. (#21 ¶ 114.)

          Despite not renewing his contract with the Reserves, Simoes asserts the harassment

continued. In January 2015, for example, Deputy Chief McCarthy offered Simoes a secondary

boat operator position based on Simoes’ training and experience in the Coast Guard, and Simoes



                                                  6
 
accepted the offer. (#21 ¶¶ 116, 117.) Later, however, McCarthy told Simoes not to bother

applying for the boat operator position, implying that if McCarthy promoted Simoes,

Campanello would reprimand McCarthy. (#21 ¶¶ 120-122.)

       After becoming a union representative in 2015, Simoes began documenting

Campanello’s alleged “abuse of power, corruption, USERRA violations, harassment,

intimidation, [and] misappropriation of funds.” (#21 ¶ 123.) At the same time, Simoes, as

secretary of the Gloucester Police Patrolman’s Association, grieved two incidents related to

Campanello. (#21 ¶¶ 124-26.) After the grievances were filed, Campanello directed Simoes to

re-write the grievances, or else Campanello would remove the union-supplied television and

laptops from the police station. (#21 ¶¶ 127, 128.) Simoes complied, but Campanello made

Simoes re-write the grievances a second time and remove allegations that Campanello “grant[ed]

special privileges and special treatment to certain officers and civilians, disregard[ed] the safety

of patrolm[e]n, and damag[ed] the [GPD’s] morale.” (#21 ¶¶ 133, 134.)

       On May 10, 2016, Simoes and three other officers wore “Free Cliffy” t-shirts to support

Alves after he was placed on administrative leave. (#21 ¶ 137.) Two days later, on May 12,

2016, Simoes was terminated from his position at the Gloucester Firearms Training Facility,

which Simoes asserts was in retaliation for his military service and for exercising his right to free

speech. (#21 ¶ 138.) Although Campanello said Simoes’ termination was a financial decision,

Simoes received a text message from his watch commander that contradicted Campanello

because it instructed the watch commander to post openings for new instructors. (#21 ¶ 140.)

       In June 2016, Simoes asserts the GPD opened two frivolous investigations into his

conduct—the first related to his wearing the “Free Cliffy” t-shirt, and the second because he

missed an overtime shift due to illness. (#21 ¶¶ 141-144.) Simoes alleges, on information and



                                                  7
 
belief, that GPD has not opened an investigation because of a cancelled shift in thirty years, and

these investigations were opened solely to harass him because of his military service and to

distract him while he was preparing for a second Sergeant’s exam. (#21 ¶ 145, 146.) He asserts

he was further harassed when the department accused him of creating a fake Facebook account

with Alves to post derogatory information about the GPD. (#21 ¶ 148.)

          Simoes also alleges another investigation was opened concerning his alleged role in the

Pond Road Sex Scandal. (#21 ¶¶ 150-52.) Simoes filed a harassment complaint with the City of

Gloucester Personnel Office in August 2016 relating all of these incidents. (#21 ¶ 153.) He

alleges that the Personnel Director of the GPD attempted to bribe or extort him when she

informed him that Campanello said if Simoes withdrew the harassment complaint, he would be

promoted. (#21 ¶¶ 154, 155.)

    II.      Discussion.

          Defendants seek to dismiss plaintiffs’ FAC pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure on the grounds that it fails to state a claim for which relief can granted

under either USERRA or 42 U.S.C. § 1983.

          A. Standard of Review.

          A Rule 12(b)(6) motion to dismiss challenges a party’s complaint for failing to state a

claim. In deciding such a motion, a court must “‘accept as true all well-pleaded facts set forth in

the complaint and draw all reasonable inferences therefrom in the pleader’s favor.’” Haley v. City

of Boston, 657 F.3d 39, 46 (1st Cir. 2011) (quoting Artuso v. Vertex Pharm., Inc., 637 F.3d 1, 5

(1st Cir. 2011)). When considering a motion to dismiss, a court “may augment these facts and

inferences with data points gleaned from documents incorporated by reference into the complaint,




                                                  8
 
matters of public record, and facts susceptible to judicial notice.” Haley, 657 F.3d at 46 (citing In

re Colonial Mortg. Bankers Corp., 324 F.3d 12, 15 (1st Cir. 2003)).

        In order to survive a motion to dismiss under Rule 12(b)(6), the plaintiff must provide

“enough facts to state a claim to relief that is plausible on its face.” See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). The “obligation to provide the grounds of [the plaintiff’s] entitlement

to relief requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. at 555 (quotation marks and alteration omitted). The “[f]actual

allegations must be enough to raise a right to relief above the speculative level,” and to cross the

“line from conceivable to plausible.” Id. at 555, 570.

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). However, the court

is “‘not bound to accept as true a legal conclusion couched as a factual allegation.’” Id. at 678

(quoting Twombly, 550 U.S. at 555). Simply put, the court should assume that well-pleaded facts

are genuine and then determine whether such facts state a plausible claim for relief. Id. at 679.

        B. USERRA.

        USERRA prohibits employment discrimination on the basis of an employee’s military

status; it applies to both reservists and active duty servicemembers. See generally 38 U.S.C. §§

4301-4335. Congress enacted USERRA in 1994, in response to the Supreme Court’s decision in

Monroe v. Standard Oil Company, 452 U.S. 549 (1981), which held that USERRA’s predecessor

statute, the Veterans’ Reemployment Rights Act, permitted discrimination claims based on

military status only where an employee could show the discrimination was “motivated solely” by

an employee’s military status. See Velazquez-Garcia v. Horizon Lines of Puerto Rico, 473 F.3d



                                                   9
 
11, 16 (1st Cir. 2007) (emphasis in original) (citing Monroe, 452 U.S. at 559). “The 1994

enactment [of USERRA] broadened the statute by providing that a violation occurs when a

person’s military service is a ‘motivating factor’ in the discriminatory action, even if not the sole

factor.” Sheehan v. Dept. of Navy, 240 F.3d 1009, 1013 (Fed. Cir. 2001) (citing 38 U.S.C.

§ 4311(c)(1)).

       By its terms, USERRA “prohibit[s] discrimination against persons because of their

service in the uniformed services.” Id. at § 4301(a)(3). Section 4311, USERRA’s anti-

discrimination provision, states, in relevant part,

                    (a) A person who is a member of, applies to be a member of,
                        performs, has performed, applies to perform, or has an
                        obligation to perform service in a uniformed service shall not
                        be denied initial employment, reemployment, retention in
                        employment, promotion or any benefit of employment by an
                        employer on the basis of that membership, application for
                        membership, performance of service, application for service
                        or obligation.
                         ...
                     (c) An employer shall be considered to have engaged in actions
                        prohibited—(1) under subsection (a), if the person’s
                        membership, application for membership, service,
                        application for service, or obligation for service in the
                        uniformed services is a motivating factor in the employer’s
                        action, unless the employer can prove that the action would
                        have been taken in the absence of such membership,
                        application for membership, service, application for service,
                        or obligation for service.
38 U.S.C. § 4311.

       Thus, an employee asserting a USERRA discrimination claim must allege that he or she

suffered an adverse employment action and that that the employee’s military service was a

“motivating or substantial factor” in the employer’s action. Id.; see also Anguioni v. Town of

Billerica, 838 F.3d 34, 39 (1st Cir. 2016) (citing Velazquez-Garcia, 473 F.3d at 17, and Sheehan,

240 F.3d at 1013); Conners v. Billerica Police Dept., 679 F. Supp. 2d 218, 227 (D. Mass. 2010).



                                                  10
 
Discriminatory motivation under USERRA can be shown by direct or circumstantial evidence,

including, for example, (i) proximity in time between the employee’s military activity and the

adverse employment action; (ii) inconsistencies between the employer’s proferred reasons and

other actions of the employer; (iii) an employer’s expressed hostility toward people protected by

USERRA, together with knowledge of the employee’s military activity; and (iv) disparate

treatment of USERRA-covered employees compared with non-military employees with similar

work records or offenses. Anguioni, 838 F.3d at 17 (citing Sheehan, 240 F.3d at 1014); see also

Conners, 679 F. Supp. 2d at 226 (citing Sheehan, 240 F.3d at 1014).

                             1. Alves’ Claims.

              As set out above, in order to state a USERRA discrimination claim, Alves must allege

sufficient facts to show that he suffered an adverse employment action, and his military service

was a motivating or substantial factor in defendants’ conduct. The court finds Alves has alleged

sufficient facts to state a USERRA discrimination claim. For example, he alleges that he was

punished in retaliation for requesting time off for military duties and for filing grievances related

to the denial of that time off. (#21 ¶¶ 23-27, 28-36.)2 Alves also alleges he was punished more

severely for a minor offense than non-military employees were punished for more serious

offenses. (#21 ¶¶ 37-47.) He contends he was placed on administrative leave following a

training accident, that the administrative leave continued even after the department’s internal



                                                            
2
  Relying on O’Neil v. Putnam Retail Management, LLP, 407 F. Supp. 2d 310, 315 (D. Mass.
2005), defendants assert that the court cannot consider any factual allegations concerning verbal
harassment of Alves that occurred in 2006 because the catch-all four-year statute of limitations
set out at 28 U.S.C. § 1658 applies to USERRA claims. This is an inaccurate statement of the
law in light of the 2005 enactment of 32 U.S.C. § 4327(b), which expressly prohibits application
of any time limit to USERRA claims. See 32 U.S.C. § 4327(b) (stating “there shall be no limit
on the period for filing the complaint or claim”); see generally Piscitelli, K. & Still, E., The
USERRA Manual § 8:6 (June 2018 update).
                                                               11
 
investigation concluded Alves was not at fault for the training accident, and that during his

administrative leave, he was charged vacation days. (#21 ¶¶ 61, 72-76.) In addition, he alleges

he was punished more severely than non-military employees during his administrative leave

because his LTC was revoked, and he was not permitted to seek outside employment. (#21 ¶¶

62, 80, 81.) Taken together, these allegations support an inference that defendants’ actions were

substantially motivated by Alves’ military service. The court finds the FAC states a USERRA

discrimination claim upon which relief can be granted as to Alves.

               2. Simoes’ Claims.

       Likewise, Simoes must also allege facts sufficient to establish he suffered an adverse

employment action, and his military service was a motivating or substantial factor in defendants’

conduct, in order to state a USERRA discrimination claim. Simoes alleges that his superiors

made comments disparaging Simoes’ military service, including asking Simoes when he would

leave the reserves, telling him that his service in the Coast Guard Reserves was “costing the city

[Gloucester] a lot of money,” and informing him that the police department was “extremely

unhappy with [Simoes’] service.” (#21 ¶¶ 89-90, 92, 99.) He asserts that defendant Campanello

instructed his subordinates to harass Simoes so that Simoes “would resign from military service.”

(#21 ¶¶ 95, 96.) Although an oral reprimand does not qualify as an adverse employment action,

see Conners, 679 F. Supp. 2d at 227 (internal citation omitted), the court can consider the

statements as “evidence of a company’s general atmosphere of discrimination.” Velazquez-

Garcia, 473 F.3d at 18-19.

       Further, Simoes contends that he was overlooked for a promotion, despite his

qualifications, as a part of this harassment. (#21 ¶¶ 107, 108.) He alleges he was not timely

compensated for his police work on account of his military service. (#21 ¶¶ 110, 112.) Simoes



                                                12
 
asserts that this treatment caused him to not renew his contract with the Coast Guard, resulting in

a military discharge. (#21 ¶ 114.) Despite his resignation from the Coast Guard Reserves,

Simoes asserts the harassment continued. For example, defendant McCarthy advised Simoes

“not to bother” applying for a boat operator position and implied that defendant Campanello

would discipline McCarthy if he promoted Simoes to the position. (#21

¶ 122.) In addition, Simoes was terminated from his job at the Gloucester Firearms Training

Facility, allegedly in retaliation for his military service and for supporting Alves by wearing a

“Free Cliffy” shirt after Alves was placed on administrative leave. (#21 ¶¶ 137, 138.) He

contends multiple internal investigations were opened “solely to harass [Simoes] because of his

military service and to distract him while he was trying to prepare for [a] Sergeant’s exam.”

(#21 ¶¶ 141-46.) The court finds that Simoes has alleged sufficient facts to state a USERRA

claim because he has alleged he is covered by USERRA, he suffered adverse employment

actions, and his military service was a motivating or substantial factor in defendants’ conduct.

       C. Section 1983 Claims.

       Defendants assert plaintiffs have failed to state a claim under 42 U.S.C. § 1983 because

the FAC “fails to identify any specific constitutional right alleged infringed upon” by defendants.

The FAC alleges in Count III and Count IV that, based upon the same facts supporting plaintiffs’

USERRA claims, “Defendants have violated [plaintiffs’] constitutional and civil rights under 42

U.S.C. § 1983.” (#21 ¶¶ 162, 164.) In addition, the FAC also alleges that defendants violated

Alves’ right to due process and retaliated against Simoes for exercising his First Amendment

right in wearing the “Free Cliffy” t-shirt. (#21 ¶¶ 82, 138.)

       Plaintiffs respond that “it goes without saying that the Plaintiffs had a right that the

Defendants obey the law as spelled out in USERRA.” Joint Opposition (#28) at 5. Further, they



                                                 13
 
assert they had a “due process right to have the law applied to them and not be discriminated

against and harassed because of their military service and duties.” Id. Finally, they contend they

had “a constitutional right to Equal Protection and Treatment under USERRA to not be treated

differently because of their status as military service members.” Id. Plaintiffs assert the rights

that are at stake in the FAC “are well-established and need no further elucidation in a

complaint.” Id. at 6.

       In reply, defendants assert for the first time that plaintiffs’ § 1983 claims should be

dismissed because they are preempted by USERRA, “which provides a comprehensive

enforcement mechanism and subsumes constitutional claims.” Reply (#31) at 2 (citing Morris-

Hayes v. Bd. of Ed. Of Chester Union Free Sch. Dist., 423 F.3d 153, 161 (2d Cir. 2005);

Ferguson v. Walker, 397 F. Supp. 2d 964, 971 (C.D. Ill. 2005); Satterfield v. Borough of

Schuylkill Haven, 12 F. Supp. 2d 423, 438 (E.D. Pa. 1998)).

       The court has found the FAC states USERRA claims as to both Alves and Simoes.

Plaintiffs’ § 1983 claims are based upon the same factual allegations as their USERRA claims.

Defendant raise the § 1983 preemption issue for the first time in their Reply (#31), and plaintiffs

have not had an opportunity to respond or brief the issue. Accordingly, the court will not decide

whether USERRA preempts plaintiffs’ § 1983 claims at this juncture, where the issue has not

been fully briefed by the parties and, in any event, will not affect the scope of discovery in this

case. Defendants’ motion to dismiss the § 1983 claims on the grounds they are preempted by

USERRA is denied without prejudice.

       D. Claims Against the GPD.

       Finally, with respect to plaintiffs’ claims against the GPD, defendants assert these claims

should be dismissed because the GPD is not a “suable entity,” as it is a municipal department of



                                                 14
 
the City of Gloucester rather than an independent legal entity. Defendants are correct, and the

court will treat plaintiffs’ claims against the GPD as claims against the City of Gloucester. See,

e.g., Winfield v. Perocchi, No. 1:14-cv-12219-IT, 2015 WL 4482940, at *3 (D. Mass. July 22,

2015) (internal citations omitted) (treating claims against Lawrence Police Department as claims

against the City of Lawrence).

    III.      Conclusion.

           For the reasons set out above, defendants’ motions to dismiss plaintiffs’ USERRA claims

are denied. The motions to dismiss plaintiffs’ § 1983 claims are denied without prejudice to

renewal.

                                                              /s/ M. Page Kelley
                                                              M. Page Kelley
January 18, 2019                                              United States Magistrate Judge




                                                 15
 
